KILKENNY, Circuit Judge,
dissenting:
Although Judge Anderson presents mighty forceful arguments in favor of his respective theories, I remain convinced that the highly complicated issues presented by this litigation are such that an attempt to dispose of them in a jury trial would result in nothing short of judicial chaos.
It is my considered judgment that Judge Turrentine’s opinion “covers the waterfront” and adequately responds to every proposal of the majority. In re U. S. Financial Securities Litigation, 75 F.R.D. 702 (1977). To express the same views in my own language would add nothing to the persuasiveness of the district court’s opinion.
The fact that a number of the cases may have been settled since the consolidation and the order of the court striking the demands for a jury trial is of no consequence. If judicial power to proceed was present at the time of striking the jury trial demands, it would not be lost by reason of the settlement of claims subsequent to that time.